Title: To Thomas Jefferson from John Devereux De Lacy, 16 April 1821
From: Lacy, John Devereux De
To: Jefferson, Thomas


            Sir
            Raleigh
              April the 16th 1821
            
          emboldened by the notice you have heretofore taken of some efforts of mine to promote the national interest, and flattering myself that my name, and character are not altogether unknown to you I am emboldened (tho I confess I dread at the same time that you may deem me impertinent) to solicit your patronage (Sir)  in obtaining the appointment of Attorney General for East Florida, An appointment that at the instance and by the advise of some freinds I have this day  to become a candidate for, and do most freely confess that having been honored when a Boy of the notice of your illustrious freind General Washington, it would be one of the most consolotary circumstances of my life, that I should in some degree owe this appointment to your kind interposition the man whom all others now living I consider as the great father of our republic and the touchstone as well of its beauties as its defects.You will Sir I dare say remember my being a long time imprisoned during your administration by the Spanish Colonial authorities without cause, and dismissed without  by which many citizens whose business I managed greatly suffered, as I did myself in health from the rigor of my imprisonment since that period I again deeply injured my constitution and of course impaired my health in the examination of the southern waters for an inland navigation at the beginning of the late war, for Messrs Livingston & Fulton for which I have never been paid tho the importance of the services have been by them and the world admitted—owing to the great exposure, and many privations I underwent at that time in prosecuting that examination, my health is so seriously impaired as to make a residence in a more southern climate desireable and necessary to me. which is my principal reason for soliciting the appointment, as my professional practise here is now good and increasingIn support of my humble pretensions I must in Justice to myself say that from my extensive family connections among the Spaniards, and its being known to them that my family are Catholics, and from my knowledge of the Spanish laws manners and customs, and an acquaintance with some of the principal inhabitants, I may probably be as acceptable to that people, and as generally  useful to the public in discharging the duties incident to the office as any of my numerous and respectable competitors many of whom I doubt possess more genius and talents than I can lay claim to, but I pledge myself to make up in zeal and industry what I may want in brilliance of genius— Having the Honor of being personally known to the President  I have  this day submitted myself a candidate for his favor if you Sir would be so good as to patronise me by supporting the application on such limitted degree as you shall feel warranted in doing under the circumstances of the case. You will indeed confer an obligation of the most lasting kind on him who is with the greatest respect and deference, and with  best wishes for your health and welfare Sir, Your Most Obedt Humble servant
            John Devx DeLacy